Title: [Diary entry: 22 May 1786]
From: Washington, George
To: 

Monday 22d. Thermometer at 64 in the Morning—60 at Noon and 60 at Night. Wind Easterly, and very cloudy, with drops of Rain now and then. Rid to Muddy hole, Dogue Run & Ferry Plantations—replanting Corn at the first. Begun to day, & not on Saturday as I have noted, to plant Corn in the cut next the Overseers house at Dogue run—where by a mistake of the Overseer, they had begun, and had planted Barley in the rows of Siberian Wheat and had done  of them before I got there. Stopped and set them to replanting the missing parts of the Barley rows. Finished drilling the Corn at the Ferry Plantation. Planted 10 more rows of the Eastern shore Peas, along side of those which were put in on Saturday last and all that section with them in my Botanical garden which had the Guinea grass last year—except the 2 Rows which had been before planted on the 3d. Instt. with everlasting Peas. Seperated my rams from the Ewes at the home house and ordered the same to be done at the Plantations. Began to take up the pavement of the Piaza.